DETAILED ACTION
This is an Allowance based on the 17/084,489 application filed on 10/29/2020 and which claims as originally filed have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
408 in Figure 4 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Pivot structure in claims 1, 8 and 14; the specification discloses “In some embodiments, the pivot structure 110 may be an elongated element oriented perpendicular to the central rod 106, the inner tube 104, and the outer tube 102. In some embodiments, the pivot structure 110 runs through the outer tube 104 to be between the first portion 104A of the inner tube 104 and the second portion 104B of the inner tube 104. In some embodiments, the pivot structure 110 is coupled to a rotational element 112.” in paragraph [0016]
Rotational element in claims 1, 8 and 14; claim 4 states that the rotational element comprises a pivot gear disposed on an end of the pivot structure to be within the outer tube and rotating within the outer tube
Alignment structure in claim 7; the specification discloses that “the alignments structures 202 may include a washer, o-ring, bearing, gasket, or so forth. In some embodiments, the alignment structure 202 may provide a physical stop” in paragraph [0024]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that “positioning structure” of claim 8 has not been interpreted under 35 USC 112(f), as it merely appears that the frame of rehabilitation system has been referred to as the positioning structure.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Devin Miller on 07/13/2022.

The application has been amended as follows: 

	Claim 1 has been amended as follows:
	On line 24, “length greater than a length of the inner tube” has been amended to ---a length greater than the length of the inner tube---

Claim 8 has been amended as follows:
	On line 26, “a length greater than a length of the inner tube” has been amended to ---a length greater than the length of the inner tube---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or disclose a rehabilitation device in combination with all the structural and functional limitations of claims 1 and 8 and further comprising a hollow outer tube, a pivot structure perpendicular to the outer tube and intersecting the outer tube, an inner tube that runs parallel to the outer tube, is placed within the outer tube and is longer than the outer tube, a rotational element connected to the pivot structure and is configured to interface with and rotate two sections of the inner tube and  a central rod parallel to the inner and outer tubes and placed inside the inner tube, having a longer length than the inner tube.
The prior art of record fails to teach or disclose a method of using a  rehabilitation device in combination with all the structural and functional limitations of claim 14 and further comprising a first digit of the user to rotate a first portion of an inner tube relative to an outer tube, the inner tube disposed within the outer tube and to one side of a pivot structure, rotating a rotational element coupled to the pivot structure and engaging a second portion of the inner tube to rotate the inner tube in a second rotational direction opposite the first rotational direction.
	The closest prior art of record includes Bentley (US 10,220,237), Niederman (US 9,387,360), and Lando (US 8,777,821).
	Bentley discloses an exercise training device having an outer tube (102) with an inner spring, analogous to the inner tube, disposed therebetween. Bentley fails to disclose a pivot structure, a rotational element, a central rod and the method of Applicant, among other limitations.   
	Niederman discloses a wrist and forearm exercise device having an outer tube (120) with an inner tube (110A and 110B) disposed inside of the outer tube and having a length greater than the outer tube, a central rod (170) disposed within the inner tube. While Niederman discloses the end (110A and 110B) are configured to be twisted, Niederman fails to disclose a pivot structure and a rotational element, among other limitations. Niederman further fails to disclose the method of use disclosed by Applicant. 
	Lando discloses an adjustable force exerciser with an central rod (screw 22) inside of an inner spring and an outer spring disposed around the inner spring. While Lando discloses the device can be bent (see Figures 1-3), Lando fails to disclose a pivot structure and a rotational element, among other limitations. Niederman further fails to disclose the method of use disclosed by Applicant. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784